Citation Nr: 1302950	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  10-29 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased evaluation for a lumbar spine disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a cervical spine disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for a right knee disability, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for a left knee disability, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for a right hand scar, currently evaluated as noncompensably disabling.

6.   Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for the residuals of a head injury.

7.  Entitlement to service connection for a foot injury.

8.  Entitlement to service connection an eye disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of multiple Department of Veterans Affairs (VA) Regional Offices (RO).

The Board points out that this is a procedurally complex case, with multiple prior rating decisions and Board decisions.  The Board has attempted to determine what claims are in appellate status, however, the Board encourages the RO to contact the Veteran to ensure that all outstanding claims made by the Veteran have been addressed.

The Veteran received a hearing before the undersigned Veterans Law Judge at the RO in July 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further development is warranted for all claims in this case.

As to the Veteran's claims of entitlement to increased ratings for a lumbar spine disability, a cervical spine disability, and right and left knee disabilities, the Board notes that the Veteran, in his recent hearing testimony, indicated that he had received recent medical treatment at the VA for these conditions, including chiropractic treatment.  As such, and as there are no VA treatment records dated any more recently than 2010 in the Veteran's claims file, the Board finds that these issues must be remanded in order that recent relevant medical records may be associated with the Veteran's claims file. 

As to the Veteran's service connected right hand scar, the Board notes that the Veteran, again in his recent hearing testimony, testified that he felt that his right hand disability consisted of more than just a scar, that he also had cramping, swelling, and periodic soreness of the hand.  He further stated that one of his VA doctors had told him that he had arthritis in his hand due to that laceration.  Finally, the Veteran indicated that he had been receiving recent treatment at a VA facility for this hand disability.  The Veteran had a fairly recent VA examination in February 2012 for his hand, however, that examination dealt only with the Veteran's scar, and not any underlying disability.  As such, the Board finds that any available recent records pertaining to this disability should be associated with the Veteran's claims file, and the Veteran should also be provided with a VA examination that addresses the question of whether the Veteran has any additional hand disability related to his service connected right hand scar.

As to the Veteran's claims of service connection for a head injury, an eye injury, and a foot disorder, to include pes planus, the Board notes that such claims were remanded in December 2007 so that the Veteran could be provided the opportunity to testify at a personal hearing before a Veterans Law Judge.  Regrettably, these issues were not raised at the hearing by either the undersigned or the Veteran's representative.  In addition, a handwritten note on that Board remand which appears to be from RO personnel indicates that these are "past" claims that are no longer pending.  Despite this notation, the Board cannot find any indication that further action was ever taken on these issues, either by the RO or the Board.  The Board also cannot find any indication that such claims were every withdrawn by the Veteran.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268   (1998) (noting that the Board errs as a matter of law when it fails to ensure compliance with a remand).  As such, even though the RO indicate that such claims were no longer in appellate status, these claims must be remanded in order that the Veteran be provided an opportunity to have another Travel Board remand, as requested in the December 2007 Board remand.  During the course of this appeal, the Veteran was granted service connection for a head scar, however, the issue of service connection for an eye disorder remains, and it is unclear if the award of service connection for a scar satisfies his claim of service connection for a head injury.  Thus, the three issues still in appellate status are as stated above.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall contact the Veteran and request that he provide the names and addresses of any health care providers who have recently treated him for any of the issues on appeal.  After allowing an appropriate time for response, contact any identified facility, including the VA facility at which the Veteran was most recently treated, to obtain all of his available treatment records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2).

2.  After the above development has been completed, and the relevant records associated with the Veteran's claims file, please schedule the Veteran for a VA examination for his hand.  All relevant tests and studies should be undertaken.  The examiner should note any disability of the right hand, to include both a scar, and any other disabilities, and note whether any disability found, other than his scar which is already service connected, is either related to service, or secondary to his service connected scar.  The examiner must provide reasons and bases in support of his decision.

3.  After ensuring that the above requested actions are completed, re-adjudicate the claims on appeal.  

4.  After completion of the above requested development, and any other development deemed warranted by the record, the RO should readjudicate the claims on appeal, in light of all pertinent evidence (to specifically include all that added to the record since the issuance of the last SSOC on the matters on appeal) and legal authority.  The RO must provide adequate reasons and bases for its determinations.  This should include readjudication of the claims of entitlement to service connection for a head injury, a foot disability, and an eye injury prior to scheduling the Veteran for a Travel Board hearing.

5.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC), and afford them the opportunity to provide written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration.  

6.  Schedule the Veteran for a Travel Board hearing as to the issues of service connection for a head injury, a foot disability, and an eye injury.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


